Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first office action on the merits and is responsive to the papers filed 12/21/2018. Claims 1-15 are currently pending and examined below.
Information Disclosure Statement
The information disclosure statements submitted by Applicant are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. They have been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120 a” has been used to designate both reflective side and lidar system.  
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 102a in fig. 1 as described in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
"In paragraph [0033] line 6, “can then” appears twice 

         Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 1, it is unclear from the language of claim 1 the following:
a second wedge mirror: configured to rotate about a third axis, the second wedge mirror having a second surface at an angle to a plane orthogonal to the second axis.
For purposes of examination, the limitation will be interpreted as a second wedge mirror: configured to rotate about a third axis, the second wedge mirror having a second surface at an angle to a plane orthogonal to the third axis. (See para [29]: lines 8-9 and para [30]: lines 7-8, Fig.1)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mheen et al. (US 20150009485 A1) in view of Jamieson et al. (US 20030043363 A1).
Regarding claim 1, Mheen teaches a detection system for a vehicle in an environment (Fig. 22), comprising:
 a reflective member configured to rotate about a first axis, the reflective member having a plurality of reflective sides (Fig. 5, deflector 230, para [72]); 

a second LiDAR system including at least one second light transmitter and at least one second light receiver (Fig. 5, 220, para [59]: lines 3-7); 
a first (wedge) mirror: configured to rotate about a second axis, the first (wedge) mirror having a first surface at an angle to a plane orthogonal to the second axis; and positioned such that the first surface is configured to deflect light from the first LiDAR system to a first active side of the reflective sides of the reflective member, the first (wedge) mirror further positioned such that an optical path of the first LiDAR system interacts with an area of the first surface such that rotation of the first (wedge) mirror changes a field of view of the first LiDAR system in an elevation direction and in an azimuth direction (Para [77]: lines 4-8. See also para [2] and fig. 3 as the optical deflector scans the scene in the azimuthal plane, a deflection in the elevation plane has to be carried out by the optical reflectors); and
 a second (wedge) mirror: configured to rotate about a third axis, the second (wedge) mirror having a second surface at an angle to a plane orthogonal to the second axis; and positioned such that the second surface is configured to deflect light from the second LiDAR system to a second active side of the reflective sides of the reflective member, the second (wedge) mirror further positioned such that an optical path of the second LiDAR system interacts with an area of the second surface such that rotation of the second (wedge) mirror changes a field of view of the second LiDAR system in the elevation direction and in the azimuth direction (Para [77]: lines 4-8. See also para [2] and fig. 3 as the optical deflector scans the scene in the azimuthal plane, a deflection in the elevation plane has to be carried out by the optical reflectors. Lidars 210 and 220 are similar), 

Mheen fails to explicitly teach a rotary wedge mirror. However, Jamieson teaches a rotary wedge mirror (Fig. 1, rotating optical wedge 52, para [57]) that directs the light of a lidar on an azimuth scan fold mirror (Fig. 1 mirror 54) to obtain horizontal and vertical scanning (para [58]. See also, Fig. 16, para [97]: lines 20-26).
It would have been obvious to modify Mheen’s Lidar system, in view of Jamieson, to include a wedge mirror so that the Lidar system can be used to obtain horizontal and vertical scanning and easily removes or decreases a dead zone not detected.
Regarding claim 2, Mheen teaches the detection system of Claim 1, wherein: 
the at least one first light transmitter comprises three first light transmitters (Fig.8, para [89]); and 
the at least one second light transmitter comprises three second light transmitters (Fig.8, para [89].  Lidars 210 and 220 are similar).
Regarding claim 10, Mheen, as modified in view of Jamieson, teaches the detection system of Claim 1, further comprising: a first optical encoder configured to measure and report a position of the first wedge mirror (Jamieson, para [64]).; and 
a second optical encoder configured to measure and report a position of the second wedge mirror (Jamieson, para [64].  In Mheen, Lidars 210 and 220 are similar).
It would have been obvious to modify Mheen’s Lidar system, in view of Jamieson, to include a encoder so that the Lidar system can be used to obtain information of the wedge mirror 
Regarding claim 11, Mheen, as modified in view of Jamieson, teaches the detection system of Claim 1, wherein the first LiDAR system includes a lens configured to collimate light transmitted between the first LiDAR system and the first wedge mirror (Mheen, para [78]).; and 
the second LiDAR system includes a lens configured to collimate light transmitted between the second LiDAR system and the second wedge mirror (Mheen, para [78]).
Regarding claim 12, Mheen teaches the detection system of Claim 1, wherein the at least one first light transmitter and the at least one first light receiver are 19coaxially aligned (Fig. 5, 210, para [59]: lines 3-7); and 
the at least one second light transmitter and the at least one second light receiver are coaxially aligned (Fig. 5, 220, para [59]: lines 3-7).
Regarding claim 13, Mheen, as modified in view of Jamieson, teaches the detection system of Claim 1, where the first wedge mirror is positioned such that the optical path of the first LiDAR system interacts with an area of the first surface offset from a center of the first surface (Jamieson, Fig. 12); and 
the second wedge mirror is positioned such that the optical path of the second LiDAR system interacts with an area of the second surface offset from a center of the second surface (Jamieson, Fig. 12. In Mheen, Lidars 210 and 220 are similar).
Regarding claim 14, Mheen teaches a detection system for a vehicle in an environment (Fig. 22), comprising: 

a second LiDAR system including at least one second light transmitter and at least one second light receiver (Fig. 5, 210, para [59]: lines 3-7, See also, fig. 1, para [41]);  
a first (wedge) mirror: configured to rotate about a first axis, the first wedge mirror having a first surface at an angle to a plane orthogonal to the first axis; and positioned such that an optical path of the first LiDAR system interacts with an area of the first surface such that rotation of the first (wedge) mirror changes a field of view of the first LiDAR system in an elevation direction and in an azimuth direction Para [77]: lines 4-8. See also para [2] and fig. 3 as the optical deflector scans the scene in the azimuthal plane, a deflection in the elevation plane has to be carried out by the optical reflectors); and 
a second (wedge) mirror: configured to rotate about a second axis, the second wedge mirror having a second surface at an angle to a plane orthogonal to the second axis; and positioned such that an optical path of the second LiDAR system interacts with an area of the 20second surface such that rotation of the second (wedge) mirror changes a field of view of the second LiDAR system in the elevation direction and in the azimuth direction (Para [77]: lines 4-8. See also para [2] and fig. 3 as the optical deflector scans the scene in the azimuthal plane, a deflection in the elevation plane has to be carried out by the optical reflectors. Lidars 210 and 220 are similar).
Mheen fails to explicitly teach a rotary wedge mirror. However, Jamieson teaches a rotary wedge mirror (Fig. 1, rotating optical wedge 52, para [57]) that directs the light of a lidar on an azimuth scan fold mirror (Fig. 1 mirror 54) to obtain horizontal and vertical scanning (para [58]. See also, Fig. 16, para [97]: lines 20-26).

Regarding claim 15, Mheen teaches a detection system for a vehicle in an environment, comprising: 
a reflective member configured to rotate about a first axis, the reflective member having a plurality of reflective sides  (Fig. 5, deflector 230, para [72]); 
a LiDAR system including at least one light transmitter and at least one light (Fig. 5, 210, para [59]: lines 3-7); and 
a (wedge) mirror: configured to rotate about a second axis, the (wedge) mirror having a first surface at an angle to a plane orthogonal to the second axis; and positioned such that the first surface is configured to deflect light from the LiDAR system to an active side of the reflective sides of the reflective member, the (wedge) mirror further positioned such that an optical path of the LiDAR system interacts with an area of the first surface such that rotation of the (wedge) mirror changes a field of view of the LiDAR system in an elevation direction and in an azimuth direction (Para [77]: lines 4-8. See also para [2] and fig. 3 as the optical deflector scans the scene in the azimuthal plane, a deflection in the elevation plane has to be carried out by the optical reflectors) 
wherein, the reflective member is positioned such that rotation of the reflective member changes the field of view of the LiDAR systems in the azimuth direction (Fig. 5. See also, fig. 3).
Mheen fails to explicitly teach a rotary wedge mirror. However, Jamieson teaches a rotary wedge mirror (Fig. 1, rotating optical wedge 52, para [57]) that directs the light of a lidar on an 
It would have been obvious to modify Mheen’s Lidar system, in view of Jamieson, to include a wedge mirror so that the Lidar system can be used to obtain horizontal and vertical scanning and easily removes or decreases a dead zone not detected.

Claims 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mheen et al. (US 20150009485 A1) in view of Jamieson et al. (US 20030043363 A1) and Campbell et al. (US 20180284237 A1).
Regarding claim 3, Mheen, as modified in view of Jamieson, fails to explicitly teach the detection system of Claim 2, wherein: 
each of the first light transmitters is configured to scan substantially a 30 degree section in the elevation direction different than the section scanned by the other first light transmitters; and     
each of the second light transmitters is configured to scan substantially a 30 degree section in the elevation direction different than the section scanned by the other second light transmitters.
However, Campbell teaches each of the first light transmitters is configured to scan substantially a 30 degree section in the elevation direction different than the section scanned by the other first light transmitters (Fig. 8, para [134] and para [137]: lines 3-9); and     
each of the second light transmitters is configured to scan substantially a 30 degree section in the elevation direction different than the section scanned by the other second light transmitters (Fig. 8, para [134] and para [137]: lines 3-9. In Mheen, Lidars 210 and 220 are similar).

Regarding claim 6, Mheen, as modified in view of Jamieson and Campbell, teaches the detection system of Claim 1, wherein the reflective member is a four sided polygon (Campbell, Fig. 3A, polygon mirror 204, para [98]: lines 4-5. See also, fig. 3B, para [105]): lines 8-14).
It would have been obvious to modify Mheen’s Lidar system, in view of Campbell, to have an optical deflector (mirror 235) with four-sided polygon so that the Lidar system can be used to have bigger/wider scan fields.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mheen et al. (US 20150009485 A1) in view of Jamieson et al. (US 20030043363 A1), Campbell et al. (US 20180284237 A1) and Eichenholz et al. (US 20180284286 A1).
Regarding claim 4, Mheen, as modified in view of Jamieson and Campbell, fails to explicitly teach the detection system of Claim 3, wherein the first LiDAR system and the second LiDAR system are configured to overlap at angles between -20 degrees and 20 degrees, with respect to an origin, while scanning in the azimuth direction.
However, Eichenholz teaches wherein the first LiDAR system and the second LiDAR system are configured to overlap at angles between -20 degrees and 20 degrees, with respect to an origin, while scanning in the azimuth direction (figs 12-13, para [144]. See also, para [117]-[118] and [148] ).

Regarding claim 5, Mheen, as modified in view of Jamieson, campbell, and Eichenholz, teaches the detection system of Claim 4, wherein: the first LiDAR system is configured to scan, with respect to the origin, between - 70 degrees and 20 degrees in the azimuth direction; and 
the second LiDAR system is configured to scan, with respect to the origin, between -20 degrees and 70 degrees in the azimuth direction (Eichenholz, figs 12-13, para [144]. See also, para [117]-[118] and [148]). Eichenholz shows a lidar system with multiple sensor heads may provide a horizontal field of regard around a vehicle of approximately 30°, 45°, 60°, 90°, 120°, 180°, 270°, or 360° and also shows that the orientation of the region of overlap can dynamically vary according to different scenarios. A controller can dynamically set the operational range of the scan mirror to a desired sub-range for example (-70, 70), (-45, 45), (-20, 20), (…) and the overlap angle may be any suitable angle, such as for example, approximately 0°, 1°, 5°, 10°, 20°, or 40°. It would have been obvious to combine Mheen’s Lidar system with Eichenholz because it does no more than predictable results of having a higher density of scan and better resolution in the area that generally is more important.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mheen et al. (US 20150009485 A1) in view of Jamieson et al. (US 20030043363 A1) and Campbell et al. (US 9869754 B1).
Regarding claim 7, Mheen, as modified in view of Jamieson, discloses the detection system of Claim 1, further comprising: a first actuator configured to rotate the first wedge mirror at a first speed (Mheen, para [64]: lines 1-6, para [77]); 
a second actuator configured to rotate the second wedge mirror at a second speed (Mheen, para [64]: lines 1-6, para [77]. Lidars 210 and 220 are similar); and a third actuator configured to rotate the reflective member at a third speed (Mheen, para [64]: lines 1-6 and para [83]: lines 1-3)
Mheen, as modified in view of Jamieson, fails to explicitly teach wherein the third speed is faster than the first speed and the third speed is faster than the second speed.
However, campbell 754 discloses wherein the third speed is faster than the first speed and the third speed is faster than the second speed (Fig. 3, scanner 120, col 25: line 55 to col 26: line5). In Mheen, lidars 210 and 220 are similar. Mheen can use the same actuators that Campbell 754 use to rotate mirrors 300-1 and 300-2. Since 300-2 can be faster than 300-1, it would have been obvious that mirror 235 (Mheen) will be faster than the wedge mirror in lidars 210 and 220 to perfom a raster scan in the field of regard. 
Regarding claim 8, Mheen, as modified in view of Jamieson and Campbell 754, discloses the detection system of Claim 7, wherein the first speed and the second speed are substantially equal. Since lidars 210 and 220 are similar, it would have been obvious that a first actuator configured to rotate the first wedge mirror at a first speed and a second actuator configured to rotate the second wedge mirror at a second speed are substantially equal.
Regarding claim 9, Mheen, as modified in view of Jamieson and Campbell 754, discloses the detection system of Claim 8, wherein the first and second speeds are substantially 10 Hz (Campbell 754, Fig. 3, scanner 120, fist mirror, col 25: line 55 to col 26: line5). 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Mheen et al. (US 10408924 B2), teaches optical receiver and laser radar with scan operation
Gruver et al. (US 9086273 B1), teaches microrod compression of laser beam in combination with transmit lens
Pei et al. (US 20170310948 A1), teaches scanning illuminated three-dimensional imaging systems
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645 

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645